Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 13-15, 17-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over VanderMey US 2006/0151666 in view of Svoboda US 2006/0266879.

	Regarding claim 7, VanderMey teaches a method of improving stability, robustness, endurance and durability of a VTOL fixed-wing drone, said method comprising: 
having a left hind wing, a right hind wing, a left forewing, and a right forewing, all of which being attached to a fuselage of the VTOL drone (figure 1); 
providing at least two linear supports to minimize drag, said two linear supports consists of a left linear support and a right linear support (figure 1);
connecting the left hind wing with the left forewing with the left linear support to minimize a contortion force applied to the fuselage during flight; connecting the right hind wing with the right forewing with the right linear support to minimize the contortion force applied to the fuselage during flight (any of spars 12 in figure 1); 
having a first plurality of lifting propellers entirely disposed on an outside of the left linear support; having a second plurality of lifting propellers entirely disposed on an outside of the right linear support (as shown in figure 1); 

wherein the left and right linear supports are spaced apart from the fuselage and provide enhanced overall integrity of the drone during flight (figure 1);
but does not specify no more than two linear supports; or “positioning” as “locking,” per se.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide only two linear supports in order to accommodate a smaller/more efficient design; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, such no more than two linear supports designs are well known (evidenced at least by Niedzballa US 2016/0236774).
Furthermore, Svoboda renders the function of “locking” as well known (summarized in paragraph 0005). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such specific function, in order to more rigidly provide such preferred functions.

Regarding claim 8, the references teach the method as recited in claim 7 wherein VanderMey further teaches the first plurality of lifting propellers is at least three propellers disposed in a linear array and the second plurality of lifting propellers is at least three propellers disposed in a linear array (as shown in figure 1).

Regarding claim 9, the references teach the method as recited in claim 8, wherein VanderMey further teaches the linear array on the left linear support parallels with the linear array on the right linear support (as shown in figure 1).



Regarding claim 14, the references teach the method as recited in claim 9, wherein Svoboda further teaches at least two of the first plurality of lifting propellers partially overlap in their range of movement from a top view. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such an arrangement, in order to optimize preferred flight performances.

Regarding claim 15, the references teach the method as recited in claim 9, wherein VanderMey further teaches the left hind wing and the right hind wing are the rear most horizontal wings in the drone. 

Regarding claim 17, the references teach the method as recited in claim 9, but do not specify placing a center of gravity of the drone on a center longitudinal location of the fuselage, wherein the center of gravity is located at two third of a distance from a point A which is defined as a center of lift force between a foremost lift propeller on the left linear support and a foremost propeller on the right linear support to a point C which is defined as a center of lift force between a rearmost two lift propellers on the left linear support and a rearmost two lift propellers on the right linear support.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a center of gravity, in order to provide preferred aerodynamic performances; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 18, the references teach the method as recited in claim 17, but do not specify wherein said center of gravity is located at one third of a distance between a point B which is defined as a center of lift force between a foremost two lift propellers on the left linear support and a foremost two lift 
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a center of gravity, in order to provide preferred aerodynamic performances; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 19, the references teach a method of improving stability of a VTOL fixed-wing drone, said method comprising: having a left hind wing, a right hind wing, a left forewing, and a right forewing, all of which being attached to a fuselage of the drone; providing no more than two linear supports to minimize drag, said two linear supports consists of a left linear support and a right linear support; connecting the left hind wing with the left forewing with the left linear support to minimize a contortion force applied to the fuselage during flight; connecting the right hind wing with the right forewing with the right linear support to minimize the contortion force applied to the fuselage during flight; having at least three lifting propellers entirely disposed on the outside of the left linear support; having at least three lifting propellers entirely disposed on the outside of the right linear support; locking the at least three lifting propellers of the left linear support and the at least three lifting propellers of the right linear support in a fixed position during flight while the at least three lifting propellers of the left linear support and the at least three lifting propellers of the right linear support remain entirely disposed on the outside of the left and right linear supports, respectively; wherein the left and right linear supports are spaced apart from the fuselage and are parallel to each other; and placing a center of gravity of the drone on a center longitudinal location of the fuselage (see previous claim rejections).

Regarding claim 20, the references teach the method as recited in claim 19, wherein said point CG is located at one third of a distance from point B which is defined as a center of lift force between a foremost two lift propellers on the left linear support and a foremost two lift propellers on the right linear support to a point D which is defined as a center of lift force between a rear most lift propeller on the left linear support and a rearmost propeller on the right linear support (see previous claim rejections).

Regarding claim 21, the references teach the method as recited in claim 20, wherein the left and right forewings and the left and right hind wings have no movable flight control surfaces (see previous claim rejections).

Regarding claim 22, the references teach the method as recited in claim 21 wherein VanderMey further teaches further comprising providing a push propeller on the drone to provide a force of propulsion (20 of figure 1). 

Regarding claim 23, the references teach the method as recited in claim 21, wherein the foremost two lift propellers disposed on the left linear support partially overlap in their ranges of movement from a top view (see previous claim rejections).

Regarding claim 25, the references teach the method as recited in claim 19, wherein the center of gravity is located at two third of a distance from a point A which is defined as a center of lift force between a foremost lift propeller on the left linear support and a foremost propeller on the right linear support to a point C which is defined as a center of lift force between a rearmost two lift propellers on the left linear support and a rearmost two lift propellers on the right linear support (see previous claim rejections).

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over VanderMey and Svoboda in view of Niedzballa US 2016/0236774.
Regarding claim 16, the references teach the method as recited in claim 9, but do not specify wherein the left forewing is shorter than the left hind wing.
Niedzballa; however, does teach such arrangement (figure 1). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such arrangement in order to achieve desired flight parameters for various desired flight requirements.

Allowable Subject Matter
Claim 24 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if applicant can remedy the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claim 24; particularly wherein one of the at least three lifting propellers disposed entirely on the outside of the left linear support is disposed on a top side of the left linear support, and another one of the at least three lifting propellers disposed entirely on the outside of the left linear support is disposed on a bottom side of the left linear support, etc.

Response to Arguments
Applicant's arguments filed 12/2/20 have been fully considered but they are not persuasive.
In response to applicant's argument that only two linear supports within VanderMey is not obvious, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Furthermore, paragraph 0055 of VanderMey (which applicant points out in their arguments) is silent as to the obviousness of only two linear supports when the aircraft itself is much smaller and thus has less “area to fill,” etc.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644